Citation Nr: 0836814	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-28 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral elbow 
disability.

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a left shoulder 
disability.

7.  Entitlement to service connection for a right leg 
disability.  

8.  Entitlement to service connection for a low back 
disability.

9.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issues of service connection for right ear hearing loss, 
tinnitus, a left shoulder disorder, a bilateral elbow 
disorder and a neck disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The veteran has PTSD due to a verified in-service 
stressor

2.  The veteran does not have hearing loss in the left ear 
according to controlling VA law.

3.  No right leg disorder was present in service or within a 
year after discharge from service, and no current right leg 
disorder is etiologically related to service.

4.  No left knee disorder was present in service or within a 
year after discharge from service, and no current left knee 
disorder is etiologically related to service.

5.  No low back disorder was present in service or within a 
year after discharge from service, and no current low back 
disorder is etiologically related to service.

CONCLUSIONS OF LAW

1.  PTSD was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  Left ear hearing loss was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002);38 C.F.R. § 
3.303 (2007).

3.  A right leg disorder was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A left knee disorder was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A low back disorder was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002);38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD, hearing 
loss, tinnitus, and multiple disabilities related to shell 
fragment wounds suffered in combat.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in January 2004, prior to the 
October 2004 rating decision denying the claims.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for either of the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records and private medical records have 
been obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either of the 
claims.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, and manifests a 
psychosis or arthritis to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred or aggravated in service 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Marci v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

PTSD

The veteran seeks to establish entitlement to service 
connection for PTSD.  He contends that he has PTSD due to a 
stressor that occurred during his Vietnam service.  He 
submitted written statements indicating that he experienced 
the stressors of combat and being wounded by enemy fire in 
combat.  

The veteran's confirmed combat experiences constitute a 
verified stressor.  The critical issue in this case is 
whether the veteran has a diagnosis of PTSD based on this 
stressor.  

The veteran's service personnel records reveal that he served 
approximately one year in Vietnam as a rifleman in the Marine 
Corps.  His awards and decorations include the Purple Heart 
and the Combat Action Ribbon.  Service treatment records 
reflect that the veteran incurred shell fragment wounds as a 
result of enemy fire in May and July 1969.  

Post service medical evidence includes in pertinent part two 
psychiatric evaluations.  The first is a VA examination 
report dated in May 2004 in which the examiner concluded that 
there was no diagnosis of PTSD and the examiner opined that 
the while the veteran did have a feature or two associated 
with his combat experiences in Vietnam, his symptom pattern 
and overall history were not consistent with PTSD.  

The second report, a psychological evaluation conducted by 
psychologist John W. Addis, Ph.D., is dated October 2005.  
Dr. Addis indicated that he examined the veteran on three 
occasions in September and October 2005.  He noted that the 
evaluation was conducted in connection with the veteran's 
experiences in the Vietnam war.  The veteran reported his 
experiences in a manner that was consistent with the record.  
He reported phobias of being dirty post Vietnam, nightmares, 
intrusive thoughts, avoidance of things related to the war, 
disinterest in all things and detachment.  He reported 
difficulty falling asleep, irritability, hypervigilance and 
startle reactions.  Mental status examination was conducted.  

Based on this examination, Dr. Addis' clinical impression 
included an Axis I diagnosis of PTSD.  Dr. Addis explained 
that the veteran had a remarkable war history and, while he 
had overtly adapted to civilian life, he suffered internally 
and endured 35 years of pain along with mental trauma of 
incessant and unpredictable combat sequelae.  

The Board finds that both of these examinations, which reach 
different results as to diagnosis, appear thorough and 
competent.  Thus, the evidence for and against this point is 
in equipoise.  Resolving reasonable doubt in the veteran's 
favor, there is a diagnosis of PTSD consistent with the 
criteria listed in DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV).  

In sum, the foregoing evidence adequately establishes that 
the veteran has PTSD due to a verified service stressor.  
Accordingly, the Board finds that service connection for PTSD 
is in order.

Left Ear Hearing Loss

A review of the June 2004 VA audiological evaluation reveals 
that the veteran currently has hearing loss in the right ear 
as defined in 38 C.F.R. § 3.385 but that there is no hearing 
loss in the left ear as defined in that regulation.  The 
following puretone thresholds were recorded.

Hertz (Hz)	500	1000	2000	3000	4000	AV 
Right (dB)	55	50	55	60	65	58 
Left (dB) 	15	15	20	20	20	19
Speech recognition scores were 96 bilaterally.

At separation from service in 1970, the following puretone 
thresholds were recorded:

Hertz (Hz)	500	1000	2000	3000	4000	 
Right (dB)	10	0	0	X	0	 
Left (dB) 	15	0	0	X	0	

Thus, the veteran did not have a left ear hearing loss 
disability at separation from service, nor does he have a 
present left ear hearing loss.  There is no competent 
evidence of a disability.  While the veteran may sincerely 
believe that he developed left ear hearing loss as a result 
of service, as a lay person, he is not competent to render a 
psychiatric diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492.  

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.

Right Leg, Low Back and Left Knee Disabilities

The veteran contends that he suffers from these disabilities 
as a result of the shell fragment wounds he suffered in 
service.  Service treatment records show that he suffered 
shell fragment wounds in May and July 1969.  In May 1969, he 
suffered shrapnel wounds to the left forearm, right thigh and 
right side of the neck while on patrol to set up an ambush.  
He was treated with Betadine scrub.  In July 1969he suffered 
shrapnel wounds to the jaw while in the area of DaNang.  He 
was treated for a fractured jaw and teeth repair and 
reconstruction.  VA examination in June 1970 showed 
complaints of the right elbow and jaw, right lower arm, neck 
and trunk.  X-rays showed a small metallic foreign body in 
the chest area, no abnormalities of the left femur, left 
shoulder or right elbow, and several metallic foreign bodies 
in the skull.  Scars were noted on the face, neck, right ear, 
left ear, back, and left thigh.  Service connection was 
granted in September 1970 for facial scars with retained 
foreign bodies in the right mandible, and for scars of the 
right arm, legs, back and chest, all evaluated at 0 percent.  
A July 1981 examination focused primarily on the mandible and 
face but scars on the right arm were noted.  The examiner 
found no scars on the chest, legs or back.  

In April 2003, the RO increased the rating for facial scars 
to 10 percent effective in October 2002.  

VA examinations for scars in February 2003 revealed scars of 
the face and mandible, as well as small scars of the back, 
but none on the chest.  The scars on the thorax, right arm, 
and left leg were not noted to cause functional impairment.  

The veteran filed the present claim in November 2003.  

The veteran underwent VA examination of the muscles in June 
2004, and of the orthopedic system in July 2004.  On the 
muscles examination, the veteran complained of the multiple 
scars and noted tingling in the facial area with an 
occasional tick.  The scars of the back, left lower extremity 
and right arm were noted to be small and not functionally 
limiting.  There were no scars of the chest seen.  

The orthopedic evaluation reflected a review of the claims 
folder.  The diagnosis included left shoulder concussion 
injury after explosion blast and shrapnel injury to the 
posterior scalp region with chronic residual left rotator 
cuff pathology by exam, and chronic residual pain.  X-rays 
showed no degenerative joint disease.  Bilateral elbow 
contracture was noted with no X-ray evidence of degenerative 
joint disease.  The right lower calf was noted to have 
shrapnel injury with chronic residuals of right thing, left 
knee and lateral calf pain, per the veteran, with no X-ray 
evidence of degenerative joint disease in the right knee.  
Left knee traumatic injury from prior explosion blast with 
chronic residual pain, with no X-ray evidence of traumatic 
arthritis, low back shrapnel with pain, X-ray evidence of 
minor degenerative joint disease.  The examiner felt that any 
left upper extremity injury would be the result of previous 
nerve damage to the neck region.  

With respect to whether service connection is warranted on a 
direct basis or under the chronic disease presumption, the 
Board notes that while the veteran had shrapnel wounds in the 
back and right thigh, X-ray findings have remained normal for 
the right leg and left knee.  Minor degeneration of the low 
back was first shown over 30 years after service.  There was 
no chronic disability of these areas noted in service.  There 
was no arthritis or chronic low back, right thigh or left 
knee disability documented within a year of separation from 
service and thus service connection on a presumptive basis is 
not warranted under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

While the veteran believes he has low back, right thigh and 
left knee problems related to service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  The Court 
has held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board finds that the VA 2004 orthopedic examination shows 
pain and symptoms of the left knee and right thigh areas 
without actual disability.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  As to the low back, there 
is no competent medical evidence, and thus no nexus evidence, 
linking the minor degenerative joint disease, noted many 
years after service, to service.  

The Board has considered the doctrine of reasonable doubt but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against these 
claims.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a right leg disability 
is denied.  

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

Additional action is needed in the following claims in order 
to comply with the VA's duty to assist set forth at 38 C.F.R. 
§ 3.159.

Right Ear Hearing Loss & Tinnitus

A review of the June 2004 VA audiological evaluation reveals 
that the veteran currently has hearing loss in the right ear 
as defined in 38 C.F.R. § 3.385.  There is also a related 
diagnosis of tinnitus.

As previously noted, the veteran's participation in combat is 
conceded for purposes of 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  As the veteran contends that he was exposed to 
various loud sounds during combat service, this is also 
conceded.

While the veteran did not have a hearing loss disability at 
separation from service, or until many years following 
service, the etiology of the present hearing loss is 
undetermined.  Private treatment records show hearing loss in 
1988, and the record reflects that the veteran underwent 
treatment for otitis media of the left ear and epitympanic 
cholesteatoma with chronic otitis media, right ear, in August 
1995.  

The veteran has repeatedly maintained that his right ear 
hearing loss and tinnitus are due to acoustic trauma in 
service.  He has also noted right ear hearing loss since the 
treatment in 1995.  The examiner conducting a muscle 
examination in June 2004 notes that the veteran attributes 
his hearing loss to the 1995 treatment.  The audiology 
examination in June 2004 did not include an examiner's 
opinion as to etiology of the hearing loss.  The Board finds 
that a remand is warranted in order for such an opinion to be 
made by the examiner who conducts the audiology evaluation.  
Similarly, an opinion as to the etiology of the tinnitus 
would be helpful.  The Board notes that the veteran's 
representative urges in his most recent argument that the 
veteran's hearing loss in the right ear, including the 
epitympanic cholesteatoma is consistent with the veteran's 
combat-related acoustic trauma and the gunfire injuries he 
sustained on the right side of the face and jaw.  

Bilateral Elbow, Neck, Left Shoulder Disabilities

Based on the record discussed above, the Board finds that 
additional development is necessary prior to Board review of 
these claims.  The Board notes the findings and diagnoses in 
the July 2004 orthopedic examination report as to a 
relationship between the upper extremities and the neck.  
However, the report fails to indicate whether there is any 
actual disability that as at least as likely as not due to 
service.  Specifically, it remains unsettled whether there is 
a present bilateral elbow, left shoulder or neck disability 
due to the shrapnel wounds in service.  Under the 
circumstances, additional development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA audiometric examination for the right 
ear and to determine whether there is 
tinnitus.  The examiner should offer an 
opinion as to whether such hearing loss 
and any claims of tinnitus are causally 
related to service.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  The 
veteran's claims as to exposure to 
acoustic trauma related to combat are 
deemed credible and should be accepted by 
the examiner.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

2.  The veteran should be scheduled for a 
VA examination for neck, bilateral elbows 
and left shoulder.  The examiner should 
offer an opinion as to whether there are 
any present neck, bilateral elbows or 
left shoulder disorders that are causally 
related to service, specifically due to 
the shrapnel wounds in service.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a report.

3.  After completion of the above, the RO 
should review the record and determine if 
the claims can be granted.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


